DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 7-12, 20-33 are currently pending.
Priority:  This application is a CON of 16/000,539 (06/05/2018 US 10710987)
16/000,539 is a DIV of 15/029,848 (04/15/2016 US 10040782)
15/029,848 is a 371 of PCT/US2014/060724 (10/15/2014)
PCT/US2014/060724 has PRO 61/891,786 (10/16/2013).
IDS:  The IDS dated 3/15/2022 was considered.
Election/Restrictions
Applicant's election without traverse of Group II, claims 21-33 drawn to a polymorph product, in the reply filed on 3/15/2022 is acknowledged.  
Applicant also elected the species of “Polymorph C” reading on claims 21-26 and 31-33.   As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 27-30 are hereby withdrawn.
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8410088. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims pharmaceutical salts of the same compound:
    PNG
    media_image1.png
    348
    332
    media_image1.png
    Greyscale
(aka “tazemetostat”) with a disclosure of preparing the hydrochloride salt in Example 44 (col 241-242) including a synthetic process where the compound is “dissolved in methanolic HCl” “concentrated” “to afford the desired salt as a solid” (col 242, lines 1-9).  Although the patent does not specifically describe the polymorph form as in the instant claims, the patent discloses that crystal polymorphs are within the scope of the invention and “Crystal polymorphs of the compounds can be prepared by crystallization under different conditions” (cols 136:31, 138:1-13).  Based on the disclosure in the patent one of ordinary skill in the art would understand that the patent teaches the hydrochloride polymorphs of tazemetostat and would readily prepare the instantly claimed invention by following the teaching in Example 44 or by utilizing well-known recrystallization conditions (col 138:9-13) to prepare the disclosed “crystal polymorphs”.  
In the alternative, the disclosure of the hydrochloride salt of tazemetostat in Example 44 anticipates the instant claims because the product is prepared by the same process as described in the instant specification, has the same structure, and is a solid form.   The instant claims are to properties that are inherent to the compound and therefore the prior art teaching the same compound also inherently anticipates.  This position is supported by MPEP 2112.01:
Where the claimed and prior art products are identical or substantially identical in
structure or composition, or are produced by identical or substantially  identical
processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
…
“Products of identical chemical composition can not have mutually exclusive properties.”
A chemical composition and its properties are inseparable. Therefore, if the prior art
teaches the identical chemical structure, the properties applicant discloses and/or claims
are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658
(Fed. Cir. 1990).

The instant claim scope of a compound characterized by inherent physical properties reads on the patent where the organic compound is that same and in the presence of HCl, therefore the properties of that product are also anticipated.
Claims 21-26 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following using similar reasoning as detailed supra: 
US 10040782 claims 1-14
US 10710987 claims 1-25
US 8765732 claims 9-11, 18-19
US 9090562 claims 1-20, also including Example 44 supporting the scope of the claims
US 9549931 claims 1-21
US 9522152 claims 1-8
US 9549931 claims 1-21
US 9855275 claims 1-30
US 10155002 claims 1-29
US 10420775 claims 1-20
US 11052093 claims 1-20
US 9175331 claims 1-8 
US 9334527 claims 1-13
US 9688665 claims 1-16
US 9376422 claims 1-19
US 10301290 claims 1-9, including Example 1 in support of the claims
US 10787440 claims 1-20, including Example 1 in support of the claims
Each of the above cited patents includes claims or disclosure in support of the claims that anticipates or renders obvious the instant claims.  Thus, the claims are rejected.

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639